DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-10 rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. Claims 1-4 and 6-10 are drawn to a statutory class, particularly a method. 
	Claim 1 recites the limitations of 	determining a plurality of bias-corrected rotation rate measurements using one or more statistical estimation processes and based on the one or more reference values corresponding to the Earth's rotation rate, the one or more reference values corresponding to the local latitude, and the plurality of rotation rate measurements; and 
	determining a plurality of azimuth values of the survey tool based on the plurality of bias-corrected rotation rate measurements.
	These limitations, as drafted, are a method which uses mathematical concept which can be carried out as a mental process. For example, the claim limitations encompass a person looking at data collected and determining information from the collected data using a mathematical process (statistical estimation process including Kalman Filter process and least squares). 
	The judicial exception is not integrated into practical application.  In particular, the claim recites the additional elements including:
	receiving one or more reference values corresponding to the Earth's rotation rate and one or more reference values corresponding to a local latitude of a survey tool disposed in a wellbore; 

	These limitations are recited at a high level of generality and amount to mere data gathering which is a form of insignificant extra-solution activity.  These limitations do not integrate the abstract idea into practical application because it does not impose meaningful limits on practicing the abstract idea. 
As such Examiner does NOT view that the claims
	-Improve the functioning of a computer, or to any other technology or technical field
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
	Moreover, Examiner views the claims to be merely generally linking the use of the judicial exception to determining a bias of rotation rate measurements and correcting the measurements for the bias and further determining azimuth.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of
	receiving one or more reference values corresponding to the Earth's rotation rate and one or more reference values corresponding to a local latitude of a survey tool disposed in a wellbore; 
	receiving a plurality of rotation rate measurements from one or more quartz Coriolis vibratory gyroscopic (CVG) sensors of the survey tool.
	are viewed as insignificant extrasolution activity as mere data gathering in a conventional way, and therefore, does not provide an inventive concept. 
	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some 
	Additional claims 2-4 and 6-10 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. 
	Claims 2-4 are directed to receiving measurements.  These claims amount to mere data gathering, which is a form of insignificant extra-solution activity. 
	Claims 6-8 are directed to the statistical estimation process.  These claims are directed to the abstract mathematical process and do not amount to significantly more.
	Claim 9 is directed to a MWD or GWD tool.  This generally links the abstract idea to a technological environment and does not amount to significantly more. 
	Claim 10 is directed to determining a first, second, and third bias-corrected rotation rate.  This further limits the abstract idea and does not amount to significantly more. 
	Therefore, claims 1-4 and 6-10 are rejected under 35 U.S.C. 101.  
	Note, claim 5 is directed to drilling a wellbore based on the determined information.  This integrates the abstract idea into practical application and is therefore not rejected under 35 U.S.C. 101. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ledroz (US9863783 herein after “Ledroz”) in view of Le Traon et al. (“The Fairy World of Quartz Vibrating MEMS”, herein after “LeTraon”).

Claim 1: Ledroz teaches a method, comprising: 
	receiving one or more reference values corresponding to the Earth's rotation rate (earths gravitational vector 440) and one or more reference values corresponding to a local latitude (Fig. 4, step 450 true latitude) of a survey tool disposed in a wellbore; 
	receiving a plurality of rotation rate measurements ( Fig. 4, step 410, 420) from one or more gyroscopic sensors (claim 19, first and second gyroscopic sensors of the survey tool) of the survey tool; 
	determining a plurality of bias-corrected rotation rate measurements using one or more statistical estimation processes and based on the one or more reference values corresponding to the Earth's rotation rate, the one or more reference values corresponding to the local latitude, and the plurality of rotation rate measurements (claim 19: determining a first bias value based on the true latitude and the measured latitude of the survey tool; receiving one or more second rotation rate measurements about the third axis of the survey tool from the second gyroscopic sensor of the survey tool; and correcting the one or more second rotation rate measurements about the third axis of the survey tool based on the first bias value. Claims 23-25.  Fig. 4, steps 480, 490, 495); and 
	determining a plurality of azimuth values of the survey tool based on the plurality of bias-corrected rotation rate measurements (claim 26: determining an azimuth of the survey tool based on the one or more second rotation rate measurements about the third axis of the survey tool corrected based on the third bias value.).
	Ledroz fails to teach wherein the plurality of gyroscopic sensors comprises a plurality of quartz Coriolis vibratory gyroscopic (CVG) sensors.
	However, LeTraon teaches the well-known use of quartz CVG.  Quartz CVG are known to have a high quality factor.  Other suitable materials known in the art include metal, polysilicon, and silicon. 
	It is within the scope of a person having ordinary skill in the art to make a simple substitution of  one known element for another including a quartz CVG when a CVG is taught.  It would have been 
	Additionally, Ledroz does not address a plurality of bias-corrected rotation rate measurements.
	However, the iterative estimation processes taught by Ledroz can be used to correct any measurement.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the process of Ledroz on any measurements in order to reduce errors in the gyroscope and latitude measurements and thereby have improved accuracy for subsequent calculations and operations related to the measurements.
	
Claim 2: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches wherein receiving the plurality of rotation rate measurements comprises receiving the plurality of rotation rate measurements about an x-axis, a y-axis, and a z-axis of the survey tool, wherein the z-axis corresponds to a longitudinal axis of the survey tool, and wherein the x-axis and y-axis are substantially perpendicular to the z-axis (col. 14, line 66- col. 15, line 10).

Claim 3: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches wherein receiving the plurality of rotation rate measurements comprises: receiving one or more first rotation rate measurements about a first axis of the survey tool from a first quartz CVG sensor of the survey tool (claim 19: receiving one or more rotation rate measurements about a first axis of a survey tool disposed in a wellbore from one or more first gyroscopic sensors of the survey tool); receiving one or more second rotation rate measurements about a second axis of the survey tool from a second quartz CVG sensor of (receiving one or more rotation rate measurements about a second axis of the survey tool from the one or more first gyroscopic sensors); and receiving one or more third rotation rate measurements about a third axis of the survey tool from a third quartz CVG sensor of the survey tool (first and second rotation rate measurements about the third axis of the survey tool).
	Ledroz fails to teach a first, second, and third gyroscope.  However, Ledroz uses a dual-axis gyroscope to measure about the xy-axis and a second gyroscope to measure about the z-axis.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a three gyroscopes to measure about three axes or to use a dual-axis gyroscope and a single axis gyroscope to measure about three axes as it is a simple substitution of one known element for another to obtain predictable results. 

Claim 4: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches in view of LeTraon fails to teach wherein receiving the one or more reference values corresponding to the Earth's rotation rate and the one or more reference values corresponding to the local latitude comprises receiving the one or more reference values corresponding to the Earth's rotation rate and the one or more reference values corresponding to the local latitude from a storage device.
	However, Ledroz accesses the reference latitude from a GPS (col. 15, lines 56-60) although it is not required as such. Likewise, Ledroz fails to access a reference value for Earth’s rotation rate from a storage device. 
	However, the process of iterative estimation is taught by Ledroz including least squares and Kalman filtering.  These processes require a starting point which can be a previously known value or an estimate of a value.  Subsequent measurements are used to update the estimate.  Where the starting value/estimate/last known value is not limited.  A person having ordinary skill in the art can access these values from a standard value, a previous measured value, or an estimate based on whatever factors are considered relevant.  These values can be measured by the same device and then stored or previously stored for initialization.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to simply substitute a value for latitude or Earth’s rotation rate based on what data is available.  Using an estimate based on knowledge of a person having ordinary skill in the 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use values from a storage device in order to have a value for initialization and a starting estimate when using an iterative estimation technique. 

Claim 5: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches drilling the wellbore based on the determined plurality of azimuth values (claim 22: determining an azimuth of the survey tool); generating a post-drilling survey of the wellbore based on the determined plurality of azimuth values; or combinations thereof.

Claim 6: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process (col. 18, lines 37-39, claim 25), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is estimated about the z-axis, block 490 ) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements; 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the Kalman filter process; 
	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process ; and 
	determining a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  Ledroz teaches determining a bias value based on a difference between the first rotation rate measurement about the third axis and the estimated rotation rate measurement, receiving second rotation rate measurements about the third axis from the second gyroscopic sensor, and correcting the second rotation rate measurements about the third axis based on the determined bias value.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Kalman filtering process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements, and use the one or more first differences and the one or more second differences as inputs to the Kalman filter process, determine a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process, and  determine a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising 

Claim 7: Ledroz in view of LeTraon taches the method of claim 1.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process(col. 18, lines 37-39, claim 25), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining a reference value for a horizontal component of the Earth's rotation rate (col. 5, lines 5-42), a reference value for a vertical component of the Earth's rotation rate (col. 4, lines 28-67), or combinations thereof; 
	determining one or more differences between the plurality of rotation rate measurements and the reference value for the horizontal component of the Earth's rotation rate, the reference value for the vertical component of the Earth's rotation rate, or combinations thereof rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	Ledroz in view of LeTraon fails to teach
	using the one or more differences as inputs to the Kalman filter process; 
	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process; and determining a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Kalman filtering process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements and use the one or more differences as inputs to the Kalman filter process, determine a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process, and determine a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and contributing measurements and thereby have improves accuracy for subsequent calculations and operations. 
	
Claim 8: Ledroz in view of LeTraon teaches the method of claim 1. Ledroz teaches wherein the one or more statistical estimation processes comprises a least-squares adjustment process (col. 18, lines 11-24: In such implementations, a least squares estimation process may be used to determine the improved estimate of the bias value. In particular, the least squares estimation process may use the measurements of the Earth's rotation rate and/or the measured latitudes for each survey station (as described with respect to FIGS. 3-4) to determine an improved estimate of the bias value. Any least squares estimation process known to those skilled in the art may be used. For example, at least one method for a least squares estimation process is disclosed in Wells D. E., Krakiwsky E. J., “The method of least squares”, Department of Geodesy and Geomatics Engineering, University of New Brunswick, Fredericton, N. B., Canada, May 1971.), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is estimated about the z-axis, block 490 ) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements; 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the least-squares adjustment process; determining a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process; and determining a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the least-squares adjustment process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the least-squares adjustment process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements and use the one or more differences as inputs to the least-squares adjustment process, determine a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process, and determine a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and contributing measurements and thereby have improves accuracy for subsequent calculations and operations.

Claim 9: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches wherein the survey tool comprises a measurement-while- drilling (MWD) survey tool or a gyro-while-drilling (GWD) survey tool (col. 4, lines 15-27).

Claim 10: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches wherein determining the plurality of bias-corrected rotation rate measurements comprises: determining a first bias corrected rotation rate measurement about a first axis of the survey tool based a first quartz CVG sensor 

Claim 11: A system, comprising: a survey tool (survey tool 100) disposed in a wellbore, comprising one or more gyroscopic (CVG) sensors (In a further implementation, the survey tool 100 may include three single-axis gyroscopic sensors or two dual-axis gyroscopic sensors, which may provide three axes of measurements of the Earth's rotation rate. Col. 7, lines 53-64); a processor (computing system 130); and a memory (col. 9, lines 55-62) comprising a plurality of program instructions which, when executed by the processor, cause the processor to:
	receive one or more reference values corresponding to the Earth's rotation rate (earths gravitational vector 440) and one or more reference values corresponding to a local latitude (Fig. 4, step 450 true latitude) of a survey tool disposed in a wellbore; receive a plurality of rotation rate measurements ( Fig. 4, step 410, 420) from the one or more gyroscopic sensors of the survey tool (claim 19, first and second gyroscopic sensors of the survey tool); determine a plurality of bias-corrected rotation rate measurements using one or more statistical estimation processes and based on the one or more reference values corresponding to the Earth's rotation rate, the one or more reference values corresponding to the local latitude, and the plurality of rotation rate measurements(claim 19: determining a first bias value based on the true latitude and the measured latitude of the survey tool; receiving one or more second rotation rate measurements about the third axis of the survey tool from the second gyroscopic sensor of the survey tool; and correcting the one or more second rotation rate measurements about the third axis of the survey tool based on the first bias value. Claims 23-25.  Fig. 4, steps 480, 490, 495); and determine a plurality of azimuth values of the survey tool based on the plurality of bias-corrected rotation rate measurements (claim 26: determining an azimuth of the survey tool based on the 
	Ledroz fails to teach wherein the plurality of gyroscopic sensors comprises a plurality of quartz Coriolis vibratory gyroscopic (CVG) sensors.
	However, LeTraon teaches the well-known use of quartz CVG.  Quartz CVG are known to have a high quality factor.  Other suitable materials known in the art include metal, polysilicon, and silicon. 
	It is within the scope of a person having ordinary skill in the art to make a simple substitution of  one known element for another including a quartz CVG when a CVG is taught.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a well-known CVG including a quartz CVG as taught by LeTraon to measure rotation about the three axes of the survey tool 100 of Ledroz in order to have an accurate measurement from the gyro(s) due to the well-known high stability of the material as an oscillator and low temperature dependency of quartz.
	Additionally, Ledroz does not address a plurality of bias-corrected rotation rate measurements.
	However, the iterative estimation processes taught by Ledroz can be used to correct any measurement.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the process of Ledroz on any measurements in order to reduce errors in the gyroscope and latitude measurements and thereby have improved accuracy for subsequent calculations and operations related to the measurements.

Claim 12: Ledroz in view of LeTraon teaches the system of claim 11.  Ledroz further teaches wherein the one or more statistical estimation processes comprises a Kalman filter process, a least-squares adjustment process, or combinations thereof (col. 18, lines 5-55; claim 25, least squares, Kalman).

Claim 13: Ledroz in view of LeTraon teaches the system of claim 11.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process (col. 18, lines 37-39, claim 25), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is estimated about the z-axis, block 490 ) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements; 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the Kalman filter process; 
	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process ; and 
	determining a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Kalman filtering process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements, and use the one or more first differences and the one or more second differences as inputs to the Kalman filter process, determine a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process, and  determine a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and latitude measurements and thereby have improved accuracy for subsequent calculations and operations. 

Claim 14: Ledroz in view of LeTraon teaches the system of claim 11.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process(col. 18, lines 37-39, claim 25), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining a reference value for a horizontal component of the Earth's rotation rate (col. 5, lines 5-42), a reference value for a vertical component of the Earth's rotation rate (col. 4, lines 28-67), or combinations thereof; 
claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	Ledroz in view of LeTraon fails to teach
	using the one or more differences as inputs to the Kalman filter process; 
	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process; and determining a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  Ledroz teaches determining a bias value based on a difference between the first rotation rate measurement about the third axis and the estimated rotation rate measurement, receiving second rotation rate measurements about the third axis from the second gyroscopic sensor, and correcting the second rotation rate measurements about the third axis based on the determined bias value.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way. 

	
Claim 15: Ledroz in view of LeTraon teaches the system of claim 11. Ledroz teaches wherein the one or more statistical estimation processes comprises a least-squares adjustment process (col. 18, lines 11-24: In such implementations, a least squares estimation process may be used to determine the improved estimate of the bias value. In particular, the least squares estimation process may use the measurements of the Earth's rotation rate and/or the measured latitudes for each survey station (as described with respect to FIGS. 3-4) to determine an improved estimate of the bias value. Any least squares estimation process known to those skilled in the art may be used. For example, at least one method for a least squares estimation process is disclosed in Wells D. E., Krakiwsky E. J., “The method of least squares”, Department of Geodesy and Geomatics Engineering, University of New Brunswick, Fredericton, N. B., Canada, May 1971.), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is estimated about the z-axis, block 490 ) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements; 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the least-squares adjustment process; determining a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process; and determining a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the least-squares adjustment process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  Ledroz teaches determining a bias value based on a difference between the first rotation rate measurement about the third axis and the estimated rotation rate measurement, receiving second rotation rate measurements about the third axis from the second gyroscopic sensor, and correcting the second rotation rate measurements about the third axis based on the determined bias value.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including least-squares adjustment in order to reduce error.  The least-squares adjustment 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the least-squares adjustment process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements and use the one or more differences as inputs to the least-squares adjustment process, determine a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process, and determine a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and contributing measurements and thereby have improves accuracy for subsequent calculations and operations.

	Claim 16: Ledroz teaches a method comprising receiving one or more reference values corresponding to the Earth's rotation rate (earths gravitational vector 440) and one or more reference values corresponding to a local latitude (Fig. 4, step 450 true latitude) of a survey tool disposed in a wellbore; 
	receiving a plurality of rotation rate measurements ( Fig. 4, step 410, 420) from one or more gyroscopic sensors (claim 19, first and second gyroscopic sensors of the survey tool) of the survey tool; 
	determining a plurality of bias-corrected rotation rate measurements using one or more statistical estimation processes and based on the one or more reference values corresponding to the Earth's rotation rate, the one or more reference values corresponding to the local latitude, and the plurality of rotation rate measurements (claim 19: determining a first bias value based on the true latitude and the measured latitude of the survey tool; receiving one or more second rotation rate measurements about the third axis of the survey tool from the second gyroscopic sensor of the survey tool; and correcting the one or more second rotation rate measurements about the third axis of the survey tool based on the first bias value. Claims 23-25.  Fig. 4, steps 480, 490, 495); and 
	determining a plurality of azimuth values of the survey tool based on the plurality of bias-corrected rotation rate measurements (claim 26: determining an azimuth of the survey tool based on the 
	drilling the wellbore based on the determined plurality of azimuth values (claim 22: determining an azimuth of the survey tool. Col. 19, lines 30-37).
	Ledroz fails to teach generating a survey of the wellbore based on the plurality of azimuth values.  However, Ledroz uses the measurements to ensure precise drilling operation.  It is within the scope of a person having ordinary skill in the art to use the values for azimuth to generate a survey in order to have a move complete mapping of the wellbore. 
	Ledroz fails to teach wherein the plurality of gyroscopic sensors comprises a plurality of quartz Coriolis vibratory gyroscopic (CVG) sensors.
	However, LeTraon teaches the well-known use of quartz CVG.  Quartz CVG are known to have a high quality factor.  Other suitable materials known in the art include metal, polysilicon, and silicon. 
	It is within the scope of a person having ordinary skill in the art to make a simple substitution of  one known element for another including a quartz CVG when a CVG is taught.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a well-known CVG including a quartz CVG as taught by LeTraon to measure rotation about the three axes of the survey tool 100 of Ledroz in order to have an accurate measurement from the gyro(s) due to the well-known high stability of the material as an oscillator and low temperature dependency of quartz.
	Additionally, Ledroz does not address a plurality of bias-corrected rotation rate measurements.
	However, the iterative estimation processes taught by Ledroz can be used to correct any measurement.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the process of Ledroz on any measurements in order to reduce errors in the 

Claim 17: Ledroz in view of LeTraon teaches the method of claim 16.  Ledroz teaches in view of LeTraon fails to teach wherein receiving the one or more reference values corresponding to the Earth's rotation rate and the one or more reference values corresponding to the local latitude comprises receiving the one or more reference values corresponding to the Earth's rotation rate and the one or more reference values corresponding to the local latitude from a storage device.
	However, Ledroz accesses the reference latitude from a GPS (col. 15, lines 56-60) although it is not required as such. Likewise, Ledroz fails to access a reference value for Earth’s rotation rate from a storage device. 
	However, the process of iterative estimation is taught by Ledroz including least squares and Kalman filtering.  These processes require a starting point which can be a previously known value or an estimate of a value.  Subsequent measurements are used to update the estimate.  Where the starting value/estimate/last known value is not limited.  A person having ordinary skill in the art can access these values from a standard value, a previous measured value, or an estimate based on whatever factors are considered relevant.  These values can be measured by the same device and then stored or previously stored for initialization.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to simply substitute a value for latitude or Earth’s rotation rate based on what data is available.  Using an estimate based on knowledge of a person having ordinary skill in the art or using a previously measured value (whether by the same device or alternative device) is merely choosing from a number of identified, predictable solutions, with a reasonable expectation of success. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use values from a storage device in order to have a value for initialization and a starting estimate when using an iterative estimation technique. 

Claim 18: Ledroz in view of LeTraon teaches the method of claim 16.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process (col. 18, lines 37-39, claim 25), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is estimated about the z-axis, block 490 ) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements; 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the Kalman filter process; 
	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process ; and 
	determining a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Kalman filtering process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements, and use the one or more first differences and the one or more second differences as inputs to the Kalman filter process, determine a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process, and  determine a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and latitude measurements and thereby have improved accuracy for subsequent calculations and operations. 

Claim 19: Ledroz in view of LeTraon taches the method of claim 16.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process(col. 18, lines 37-39, claim 25), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining a reference value for a horizontal component of the Earth's rotation rate (col. 5, lines 5-42), a reference value for a vertical component of the Earth's rotation rate (col. 4, lines 28-67), or combinations thereof; 
claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	Ledroz in view of LeTraon fails to teach
	using the one or more differences as inputs to the Kalman filter process; 
	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process; and determining a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process, which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  Ledroz teaches determining a bias value based on a difference between the first rotation rate measurement about the third axis and the estimated rotation rate measurement, receiving second rotation rate measurements about the third axis from the second gyroscopic sensor, and correcting the second rotation rate measurements about the third axis based on the determined bias value.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way. 

	
Claim 20: Ledroz in view of LeTraon teaches the method of claim 16. Ledroz teaches wherein the one or more statistical estimation processes comprises a least-squares adjustment process (col. 18, lines 11-24: In such implementations, a least squares estimation process may be used to determine the improved estimate of the bias value. In particular, the least squares estimation process may use the measurements of the Earth's rotation rate and/or the measured latitudes for each survey station (as described with respect to FIGS. 3-4) to determine an improved estimate of the bias value. Any least squares estimation process known to those skilled in the art may be used. For example, at least one method for a least squares estimation process is disclosed in Wells D. E., Krakiwsky E. J., “The method of least squares”, Department of Geodesy and Geomatics Engineering, University of New Brunswick, Fredericton, N. B., Canada, May 1971.), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is estimated about the z-axis, block 490 ) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements; 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the least-squares adjustment process; determining a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process; and determining a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the least-squares adjustment process is an iterative process, which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  Ledroz teaches determining a bias value based on a difference between the first rotation rate measurement about the third axis and the estimated rotation rate measurement, receiving second rotation rate measurements about the third axis from the second gyroscopic sensor, and correcting the second rotation rate measurements about the third axis based on the determined bias value.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including least-squares adjustment in order to reduce error.  The least-squares adjustment 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the least-squares adjustment process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements and use the one or more differences as inputs to the least-squares adjustment process, determine a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process, and determine a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and contributing measurements and thereby have improves accuracy for subsequent calculations and operations.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190195063 teaches Kalman filtering process for wellbore surveying, US20180363445 teaches Kalman filtering method and GWD, US20120218118 teaches least squares and Kalman filtering, US6529834 teaches measurement correction using least squares. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	1/14/22



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861